18-13648-smb           Doc 40    Filed 12/04/18       Entered 12/04/18 12:53:27     Main Document
                                                     Pg 1 of 2


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Gary T. Holtzer
Robert J. Lemons
Kelly DiBlasi
Matthew P. Goren

Proposed Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
                                                               :
In re                                                          :   Chapter 11
                                                               :
WAYPOINT LEASING                                               :   Case No. 18-13648 (SMB)
HOLDINGS LTD., et al.,                                         :
                                                               :   (Jointly Administered)
                  Debtors.                                     :
---------------------------------------------------------------x

                     NOTICE OF ADJOURNMENT OF FIRST DAY HEARING

                    PLEASE TAKE NOTICE that the hearing in the above-captioned chapter 11

cases previously scheduled for December 6, 2018 at 11:00 a.m. (Prevailing Eastern Time) to

consider First Day Motions has been adjourned to December 10, 2018 at 2:00 p.m. (Prevailing

Eastern Time).




WEIL:\96827835\1\79984.0003
18-13648-smb           Doc 40   Filed 12/04/18    Entered 12/04/18 12:53:27   Main Document
                                                 Pg 2 of 2




                    PLEASE TAKE FURTHER NOTICE that the hearing will be held before the

Honorable Stuart M. Bernstein, United States Bankruptcy Judge, in Courtroom 723, United

States Bankruptcy Court for the Southern District of New York, One Bowling Green, New York,

New York 10004.

Dated: December 4, 2018
       New York, New York
                                         /s/ Robert J. Lemons
                                         WEIL, GOTSHAL & MANGES LLP
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007
                                         Gary T. Holtzer
                                         Robert J. Lemons
                                         Kelly DiBlasi
                                         Matthew P. Goren

                                         Proposed Attorneys for Debtor
                                         and Debtor in Possession




                                                   2
WEIL:\96827835\1\79984.0003
